
	
		III
		111th CONGRESS
		2d Session
		S. RES. 707
		IN THE SENATE OF THE UNITED STATES
		
			December 22, 2010
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring Lula Davis.
	
	
		Whereas Lula Davis, the Secretary for the Majority, will
			 be retiring at the end of the 111th Congress, after a long and distinguished
			 career;
		Whereas Lula Davis was first elected as Assistant
			 Democratic Secretary in 1997, and she was the first woman ever to hold that
			 position;
		Whereas Lula Davis was elected to be the Secretary for the
			 Majority at the beginning of the 111th Congress, the first African American to
			 serve in this position, and during the 111th Congress she has expertly tackled
			 one of the toughest jobs in politics;
		Whereas throughout her time in the Senate, Lula Davis has
			 played a major role in managing the debate and passage of many significant
			 pieces of legislation;
		Whereas many legislative accomplishments over the years
			 would not have happened without the leadership of Lula Davis;
		Whereas Lula Davis lived in rural Louisiana, and worked as
			 a teacher and guidance counselor;
		Whereas Lula Davis remains committed to children in our
			 community, founding and continuing to run a nonprofit mentoring and charitable
			 organization called “Leadership Cares,” which provides holiday meals to more
			 than 650 families annually;
		Whereas Lula Davis has encouraged many of her fellow
			 Senate staff to volunteer alongside her family and friends to make a difference
			 for those in need;
		Whereas Lula Davis started her Senate career as a
			 legislative aide to her home-state Senator, Russell Long, and went on to serve
			 in almost every position on the floor staff, including office assistant, floor
			 assistant, chief floor assistant, Assistant Secretary, and Secretary;
		Whereas Lula Davis is a master of the complex formal and
			 informal rules under which the Senate operates;
		Whereas Lula Davis has consistently provided thoughtful
			 and reliable advice to both Democratic and Republican leadership and all
			 members of the Senate;
		Whereas Lula Davis is loyal to the Senate and to Senators,
			 and respects the traditions that make this body great;
		Whereas the Senate has tremendous respect for Lula Davis
			 and her hard work, and deeply appreciates her enormous contributions to the
			 Senate and to the United States: Now, therefore, be it
		
	
		That the Senate expresses its deepest
			 thanks to Lula Davis for her many years of outstanding service to the United
			 States Senate and to the United States of America.
		
